Title: To Benjamin Franklin from Jacques-Alexandre Gourlade, 28 February 1777
From: Gourlade, Jacques-Alexandre
To: Franklin, Benjamin


Monsieur
L’orient le 28 fevrier 1777
J’ai remis aujourduy a M. Lambert Wickes la lettre que vous m’avez adressé pour luy vous trouverez cy Inclus sa reponse. Si en quelques choses Je pouvois vous être util disposé de celuy qui est avec respect Monsieur Votre tres humble serviteur
Gourlade
M. Bn. Francklin / a / Paris
 
Addressed: A Monsieur / Monsieur Francklin / A Paris
Notation: Gourlade 28 Feb. 77
